COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


EMPORIA FEED AND SEED, INC.
AND
CONTINENTAL INSURANCE COMPANY                   MEMORANDUM OPINION *
                                                    PER CURIAM
v.   Record No. 2849-96-2                         APRIL 22, 1997

DONALD G. HOBBS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Richard A. Hobson, on brief), for
           appellants.

           (Peter D. Eliades; Marks & Harrison, on
           brief), for appellee.



     Emporia Feed and Seed, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission (commission) erred in finding that Donald

G. Hobbs (claimant) proved that he sustained an injury by

accident arising out of and in the course of his employment on

August 22, 1995.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.      Rule

5A:27.

     Claimant, who works for employer as a counter clerk,

testified that on August 22, 1995, he went to the warehouse to

retrieve bags of feed in order to fill a customer's order.

Claimant stated: "I went in and lifted a hundred pound bag of
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
feed.    And, when I did that I felt a sharp pain in the direct

center of my shoulders and in my spine."      Claimant had to lift

several bags to fill the order, but maintained that he felt the

pain upon lifting the first bag.       When he finished filling the

order, claimant reported his injury to his supervisor, Ricky

Wood, and his supervisor's secretary.      Tracy Cutliff, claimant's

girlfriend and employer's bookkeeper, testified that on August

22, 1995, claimant reported to her that he injured himself

lifting a 100 pound bag of feed.
        Claimant's initial medical care provider, Dr. Kathryn

Bennett, D.C., recorded a history of claimant injuring himself

while lifting feed bags.    On October 12, 1995, Dr. Richard

Waller, a neurologist, recorded a history of claimant feeling a

sharp pain in the center of his back between his shoulder blades

when he picked up a feed bag without bending his legs.      Dr.

Waller diagnosed a herniated thoracic disc.

        In an August 22, 1995 letter to the employer's owner,

claimant stated that he pulled muscles in his back while lifting

bags of 100 pound feed.    In a September 14, 1995 recorded

statement given by claimant to employer's insurance carrier,

claimant stated that he could not pinpoint a specific incident

that caused his back injury.

        Based upon this record, the commission found as follows:
                  We have carefully considered the
             evidence and find it preponderates in
             establishing an injury by accident. The
             Deputy Commissioner believed the claimant
             sustained a noncompensable cumulative trauma



                                   2
            injury. However, the claimant testified to a
            specific incident and his testimony is
            corroborated by the account given to Dr.
            Waller and the Employer's First Report of
            Accident. While there is conflicting
            evidence in the record, we find it
            establishes an injury by accident.


     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural
change in the body."   Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).   Claimant's testimony, which was

corroborated by Dr. Waller's medical history, provides credible

evidence to support the commission's finding that he proved an

identifiable incident resulting in a sudden mechanical change in

his body.   Thus, that finding is conclusive on this appeal.

James v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382
S.E.2d 487, 488 (1989).

     In rendering its decision, the commission considered the

various medical histories, claimant's letter to employer, and

claimant's recorded statement, and the commission resolved any

inconsistencies in this evidence in favor of claimant.     "In

determining whether credible evidence exists, the appellate court

does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of the

witnesses."   Wagner Enters., Inc. v. Brooks, 12 Va. App. 890,

894, 407 S.E.2d 32, 35 (1991).   "The fact that there is contrary



                                 3
evidence in the record is of no consequence if there is credible

evidence to support the commission's finding."   Id.

     For the reasons stated, we affirm the commission's decision.

                                                       Affirmed.




                                4